 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   CHRISTOPHER D. BAKER
     Assistant United States Attorney
 4   501 Las Vegas Boulevard So., Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Fax: (702) 388-5087
 6   Christopher.D.Baker@usdoj.gov

 7   Representing the United States of America

 8                         UNITED STATES DISTRICT COURT
 9
                                DISTRICT OF NEVADA
                                       -oOo-
10
      UNITED STATES OF AMERICA,                               Case No. 2:93-mj-1098-RJJ-RJJ
11
                               Plaintiff,                     GOVERNMENT’S MOTION TO
12                                                            DISMISS CRIMINAL
                   vs.                                        COMPLAINT PURSUANT TO
13                                                            FEDERAL RULE OF
      OSCAR J. PEREZ,                                         CRIMINAL PROCEDURE 48(A)
14
                              Defendant.
15

16

17           The United States of America, by and through the undersigned attorney, respectfully

18   seeks leave of court pursuant to Federal Rule of Criminal Procedure 48(a) to dismiss the above-

19   captioned case and any outstanding warrant (if any) against Defendant OSCAR J. PEREZ.

20   The United States evaluated the age of the case and determined that dismissing the case, and

21   any outstanding warrant, is in the best interest of justice.

22   ///

23   ///

24



                                                       1
 1         Accordingly, the United States respectfully requests that the Court dismiss the

 2   complaint and any outstanding warrant against the above-captioned defendant.

 3   DATED: November 4, 2019

 4                                             Respectfully submitted,

 5                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 6
                                                      //s//
 7                                             CHRISTOPHER D. BAKER
                                               Assistant United States Attorney
 8

 9
     The Government’s motion is hereby GRANTED.
10
     SO ORDERED:
11
     ________________________________                        Dated: December 27, 2019
12   NANCY J. KOPPE
     United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24



                                                   2
